Citation Nr: 0841016	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1961 to December 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision.


FINDINGS OF FACT

1.  The veteran has demonstrated at least 60 degrees of 
forward flexion with no additional limitation due to pain.

2.  Relevant medical testing fails to reveal any neurological 
manifestations from the veteran's lumbar spine disability.

3.  No evidence has been presented showing that the veteran 
was prescribed bed rest to treat incapacitating episodes of 
back pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 
and 4.71a, Diagnostic Code (DC) 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2008).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  

Intervertebral disc syndrome is rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever would result in a 
higher rating.  38 C.F.R. § 4.71a (2007).  When rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (1) (2007).  Additionally, a 
20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when muscle spasm or guarding is severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.

The rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexions are zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2008).  

The fact that the criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations 
based on pain alone are not appropriate, unless there is 
specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The veteran contends that he is entitled to a rating in 
excess of 20 percent due to his constant pain, loss of leg 
strength, and his tendency to trip.

The relevant medical evidence consists of VA and private 
treatment records and two VA examination reports.  A February 
2004 VA treatment record reflects that the veteran sought 
treatment for low back pain, complaining of intermittent 
numbness and aching testicular pain.  The treating medical 
professional noted that the veteran had a limited range of 
motion in his lumbar spine but that he was not limited by 
pain.  A July 2004 VA treatment record reflects that the 
veteran had a slightly limited range of motion in his lumbar 
spine, with his straight leg raising limited to 50 degrees.  
However, the veteran's bowstring test (a test designed to 
identify the presence of sciatic nerve compression) was 
negative, and the veteran's deep tendon reflexes were normal.  
An August 2004 VA treatment record reflects that the veteran 
complained of numbness in his toe, but testing revealed his 
toe sensation was intact.  The veteran's straight leg raises 
were limited to 20 degrees bilaterally; however, his 
bowstring test was normal, and his deep tendon reflexes were 
all normal with the exception of an absent post-tibial nerve 
reflex.  

The veteran's November 2004 VA examination report reflects 
the veteran's report of intermittent bilateral numbness and 
tingling in his lower extremities and intermittent leg 
weakness.  He reported foot shuffling and that occasionally 
his legs give way.  However, the veteran denied and bowel or 
bladder incontinence and was ambulating without the use of 
assistive devices.  The veteran also reported a decline in 
his ability to function; specifically, he stated that his 
ability to golf or do car or yard work had declined, and he 
has been completely unable to hunt or fish.  However, he 
attributed his chronic pain to his more labile mood and 
"crankiness," which had been affecting his performance as a 
salesman.  A physical examination revealed that the veteran 
had a slight drag or shuffle of his right foot, but the 
veteran had normal muscle tone and mass of the lower 
extremities, and his spine had normal curvature.  Range of 
motion testing revealed forward flexion from 0 to 75 degrees, 
with pain occurring at 65 degrees, and neurological testing 
revealed a normal filament test of the lower extremities, as 
well as deep tendon reflexes of 2 plus (normal).  A December 
2004 private treatment record reflects that the veteran's 
nerve conduction studies (an EMG) for both of the veteran's 
lower extremities revealed normal results, with a conclusion 
that there was no evidence in either extremity of peripheral 
neuropathy or of an on-going lower motor neuron process, such 
as lumbosacral radiculopathy.

A January 2005 VA neurological consultation record reflects 
that the veteran had bilateral straight leg raises to 
approximately 70 degrees.  The physician reviewed the 
veteran's April 2004 MRI scan and found that the results were 
"quite good," noting that the veteran's spinal canal 
appeared wide open with no evidence of lumbar stenosis and 
concluding that the veteran's complaints of leg and back pain 
were of unknown etiology.  The veteran underwent a second VA 
examination in February 2006, during which he reported that 
while he is able to complete all of the tasks of daily 
living, including dressing and driving, he complained of 
constant pain radiating from the lumbosacral spine to his 
testicles and radiating bilaterally into both legs.  The 
veteran had forward flexion to 60 degrees and bilateral 
straight leg raises to 70 degrees with pain.  Additionally, 
his deep tendon reflexes of the lower extremities were 
normal, and he was able to dorsiflex both feet against 
resistance.  The examiner noted a diagnosis of degenerative 
disc disease of the lumbosacral spine with chronic pain 
syndrome, noting that much of his pain and limitation of 
activities has been aggravated by his depression.  A June 
2006 VA treatment record reflects that the veteran's lumbar 
range of motion was normal for his age, with deep tendon 
reflexes noted to be within normal limits.  The veteran's 
straight leg raises were tight bilaterally but negative, and 
his strength and sensation were within normal limits.  An MRI 
that same month showed diffuse degenerative changes but 
failed to reveal any central canal stenosis.  A July 2007 VA 
treatment record stated that the veteran had bilateral lower 
extremity weakness, noting that the veteran walked with a 
shuffle; however, no objective test findings were noted 
verifying any subjective complaints of lower extremity 
weakness or diagnosing the etiology of the veteran's 
shuffling gait.

Based upon this evidence, the Board finds that the veteran's 
disability picture is more consistent with a 20 percent 
rating for orthopedic manifestations because the medical 
evidence fails to establish that the veteran's lumbar spine 
flexion is limited to 30 degrees or less, and the evidence 
fails to reflect any ankylosis of the thoracolumbar spine.  
Rather, the evidence shows that flexion of the veteran's 
thoracolumbar spine is limited to no less than 60 degrees due 
to pain, with no additional limitation due to fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use noted.  

Furthermore, the Board finds that the evidence does not 
support a separate disability rating for neurologic 
manifestations.  While the veteran's treatment records 
reflect complaints of radiating testicular and leg pain and 
occasional numbness of the lower extremities, as well as 
evidence that the veteran has a shuffling gait, there have 
been no objective test findings of impairment of the sciatic 
nerve in either lower extremity, and no diagnosis of a 
neurological impairment, including foot drop.  Sensory 
testing, nerve conduction studies, and deep tendon reflexes 
were within normal limits.  Furthermore, the veteran has 
consistently denied any bowel or bladder problems.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  At the 
veteran's February 2006 VA examination, he complained of pain 
at 60 degrees of forward flexion, which greatly exceeds the 
limitation for a rating in excess of 20 percent.  
Furthermore, the examiner noted the veteran was able to 
ambulate, transport, dress, and care for himself without 
assistance.  Therefore, the Board concludes that a higher 
rating is not warranted based on functional limitation.

Intervertebral disc syndrome may also be rated based on 
incapacitating episodes (periods of acute signs and symptoms 
due to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician).  A 
20 percent rating is assigned when incapacitating episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; and a 40 percent rating is 
assigned when incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  However, the veteran's claims file is void of any 
evidence that bed rest has been prescribed to treat his 
lumber spine disability, nor has the veteran even alleged 
that his lumbar spine disability is so incapacitating as to 
require bed rest. 

Accordingly, the criteria for a rating in excess of 20 
percent have not been met, and the veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a August 2004 letter, which informed the veteran that he must 
show that his service-connected disability had worsened in 
order to receive an increased disability rating.  The 
November 2005 statement of the case explained in detail the 
criteria for a increased rating per Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. Jan. 2008), and the veteran's 
claim was subsequently readjudicated as reflected by 
supplemental statements of the case dated in May 2006 and 
September 2006.  Additionally, at his VA examinations the 
veteran discussed his symptomatology, such as radiating pain 
and numbness, and the functional limitation his disability 
caused in his daily life.  Likewise, the veteran has been 
represented by a Service Organization throughout the claims 
process.  Under these circumstances, it is apparent that a 
reasonable person, such as the veteran, would know what was 
necessary to substantiate his claim, such that the notice 
errors in this case are harmless.  

With respect to the duty to assist, VA and private treatment 
records have been obtained, and the veteran has not 
identified any records not obtained.  The veteran was also 
provided with two VA examinations during the development of 
the instant claim, and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Accordingly, VA's assistance obligations are satisfied.  


ORDER

A rating in excess of 20 percent for a lumbar spine 
disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


